DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
To expedite the prosecution of this application, Examiner is not restricting claim(s) 21-35. Claim(s) 21-27 are directed to an invention independent of the claim(s) 28-35 in this application, because group I and II are combination/subcombination usable together. Furthermore, claims 32, 33, and 34 are species of each other. Further amendments or unreasonable arguments to claim(s) 21-35 or their dependent claims may cause an undue burden at the US Patent Office, and if so, the claim(s) will be restricted in the subsequent office action under the statute 35 USC 121.
This communication is in response to appeal brief filed on 07/13/2022.
In the application claims 21-35 are pending.
Applicant arguments with respect to claim 21-35 were fully considered; however, the arguments are moot in view of the new grounds of rejections. 

Claim Objections
Claims 23 and 28 are objected to because of the following informalities:  
Claim 23 recites, “at least one sensor node” however, the fails to establish whether “at least one sensor node” is part of the “wireless security device” or the “security control unit.” In view of the specification it is Examiner’s educated guess “at least one sensor node” is part of the claimed “security control unit.” Please amend the claim 23 to establish the clear bounds of the claimed limitation. 
Claim 28 recites, “…an input coupled to the security control unit, the input for receiving wireless communication from a wireless security device…” Applicant is requested to change this to “…an input receiver coupled to the security control unit, the input receiver for receiving wireless communication from a wireless security device…” to remove ambiguity from the claims.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites, “user interface for receiving user input.” Claim 21 fails to establish whether the claimed “user interface” comprises a user “input device,” and therefore, essential matter is not claimed and the claim 21 is rejected for being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The lack of essential matter fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 21 recites, “the wireless transceiver for sending and receiving information to and from the controller.” This sentence is unclear to the Examiner because it is unclear which one of the two prepositions is associated with which one of the two verbs, and further unclear whether the exactly identical information is being send and receive between the transceiver and the controller OR whether the incoming information is different than the outgoing information. Please amend is as following, “the wireless transceiver for (i) sending incoming information to the controller and (ii) receiving outgoing information from the controller…” in an effort to remove the ambiguity from the limitation. Per the Manual, it is Applicant's and Examiner's shared responsibility to establish the clear bounds of the claims, so the public can be put on notice with respect to the breath of the claimed invention. “During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee' s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)” See MPEP 2173.02. “Examiners are urged to carefully carry out their responsibilities to see that the application file contains a complete and accurate picture of the Office' s consideration of the patentability of an application.” See MPEP 2173.02. (III) (A). Therefore, the claimed limitation of claim 21 fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 22 recites, “send, by the wireless transceiver, encrypted information to the security control unit based on a location of the wireless security device.” It is unclear to the examiner the elements that determining “location of the wireless security device.”  Claim 22 fails to establish elements that determining “location of the wireless security device,” and therefore, essential matter is not claimed and the claim 22 is rejected for being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The lack of essential matter fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 23-27 are rejected by the virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 26-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campisi (US 2009/0201128 A1), in view of Morgan (US 6,958,676 B1) and further in view of Boate (US 2006/0290519 A1).
Consider claim 21, Campisi teaches, a wireless security device (transaction authentication card 10, See Fig. 1) comprising: a controller (110, See Fig. 2),  
Campisi teaches, a wireless transceiver (140) coupled to the controller (110), the wireless transceiver (140) for receiving information to and from the controller (110), (Campisi teaches, “the LSI processor 110 receives input from the biometric sensor 120 and sends a signal, upon authentication of a user, to an encrypter 145 that provides a signal to a wireless transmitter 140.” See ¶ 0048); 
Campisi teaches, at least one user interface (15,120) coupled to the controller (110), the at least one user interface (15,120) for receiving user input for processing by the controller (110), (Campisi teaches, “user 5 may place a finger on a sensor 15 and, upon authentication, cause a wireless signal from an on-card transmitter 20 to be received by a sensor 30 on an access control box 25.” See Campisi ¶ 0040 and Fig. 1.  Campisi teaches the LSI processor 110 receives input from the biometric sensor 120 and sends a signal, upon authentication of a user, to an encrypter 145 that provides a signal to a wireless transmitter 140, See Campisi ¶ 0048.
Campisi teaches, “the transaction authentication card may store the electronic identification information for numerous accounts held by a user and be able to transmit the appropriate information as is required by the selected use of the transaction authentication card.” See Campisi ¶ 0091); 

Campisi teaches, a memory device (115) coupled to the controller (110), the memory device (115) for storing biometric information for user authentication, (Campisi teaches, “a transaction authentication card incorporating biometric verification technologies. The transaction authentication card, comprises a biometric sensor for sensing a biometric feature of a user; a memory; a processor and a keypad for enabling the user to selectively interface with the processor and memory. Wherein the transaction authentication card is enabled to retrieve stored biometric data from the card’s memory, the processor having a fingerprint matching algorithm for comparing a biometric feature of a user with the stored biometric data in the card. The transaction authentication card further includes a wireless transmitter for transmitting a wireless transaction protocol signal.” See Campisi ¶ 0006 and 0007). Campisi teaches fingerprint matching may be accomplished by the matching of a settable number of points, such as six points or sixteen points. Setting of the number of points is preferably done by the manufacturer, but may be specified by the user. The transaction authentication card incorporates memory that stores fingerprint information about the transaction authentication card owner.  The memory includes read only memory (ROM) to store card identification information for communications with external enrollment or access devices. The ROM preferably also stores the biometric data. The volatile memory (e.g., random access memory or RAM) temporarily stores the data to be transmitted through the wireless transmitter, See Campisi ¶ 0045. Campisi teaches the LSI processor 110 receives input from the biometric sensor 120 and sends a signal, upon authentication of a user, to an encrypter 145 that provides a signal to a wireless transmitter 140, See Campisi ¶ 0048.)

With respect to, wherein the wireless security device is configured to send, by the wireless transceiver, encrypted biometric information stored in the memory device to a security control unit (25), Campisi teaches, “[t]he transaction authentication card serial ID may be encrypted at the point of manufacture. The transaction authentication card may transmit an encrypted radio frequency signal with encrypted data.” See Campisi ¶ 0054. Campisi teaches, “the LSI processor 110 receives input from the biometric sensor 120 and sends a signal, upon authentication of a user, to an encrypter 145 that provides a signal to a wireless transmitter 140,” See Campisi ¶ 0048. Nonetheless, in an analogous art, Morgan teaches, “system for authorizing vehicle and passenger entry into a secure area while the vehicle is moving is disclosed. The vehicle passenger authorization system verifies the identity of the vehicle… Biometric technology is used to confirm the identity of the occupants of the vehicle.” Abstract.
Morgan teaches, “fingerprints are read by a device within the vehicle. The transmission of the fingerprint data is accomplished using a number of standard radio and/or optical communications technologies.” Col. 2 lines 29-32.
Morgan teaches, “[a]s shown in FIG. 4, the biometrics transponder in the vehicle communicates wirelessly with a computer 402 locally to determine suitability of the driver-vehicle combination to pass through a checkpoint 420. Col. 8 lines 6-9.
Morgan teaches, “[t]he driver 450 approaches the checkpoint 419 and must enter biometrics information into transponder 430. This can be done by placing a finger on the transponder 452 fingerprint reader 454. Processor 432 collects the biometrics data and transmits it to computer 402 via a wireless link which includes transceiver 458, antenna 410, antenna 462 and transceiver 464. Computer 402 maintains a database of authorized personnel and compares the received biometrics data with its records to determine if the driver 450's biometrics data matches a record in computer 402 and the vehicle is also recognized as having a valid ID, the GREEN signal light 406 is illuminated informing the driver 450 to proceed. If either the vehicle or the driver cannot be matched by computer 402, RED signal light 404 is illuminated.” Col. 8 lines 25-40.
Morgan teaches, “[t]o further enhance resistance to compromise, the transponder can use encrypted processing of the biometrics data before transmitting the data wirelessly. The encryption key for the processing can be provided by computer 402 via the wireless link in real time.” Col. 8 lines 61-65.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Campisi and have a transponder that can capture via fingerprint sensor or pre store user’s biometric data in the transponder’s memory and “use encrypted processing of the biometrics data before transmitting the data wirelessly” … “to computer 402 via a wireless link … Computer 402 maintains a database of authorized personnel and compares the received biometrics data with its records to determine if the driver 450's biometrics data matches a record in computer 402 and the vehicle is also recognized as having a valid ID, the GREEN signal light 406 is illuminated informing the driver 450 to proceed.” Therefore, providing secure access to the secure location while keeping user’s encrypted biometric data secure as anticipated by Morgan. 


With respect to, “a wireless transceiver coupled to the controller, the wireless transceiver for sending information to the controller” Campisi teaches “[t]he transaction authentication card has a radio transmitter that transmits in the range from 1 kilohertz to 999 gigahertz and may have a receiver that receives in the range of 1 kilohertz to 999 gigahertz.” Nonetheless, in an analogous art, Boate teaches, “a two-way wireless monitoring system comprising: a plurality of beacons bearing unique beacon IDs thereof, distributed throughout the facility for periodically broadcasting over a wireless medium respective beacon messages carrying the respective beacon IDs; a portable badge having a unique badge address for picking up from the wireless medium the beacon messages of nearby beacons” See ¶ 0011-0013. Boate teaches, “FIG. 2 illustrates in a block diagram, the basic and all optional components of the badge 30. These components include a badge processor 31 communicating via an SPI badge bus 32 with an RF badge transceiver 33, a programmable interface 34, an audio codec 35, a flash memory unit 36, and a user interface 40 including a speaker-microphone pair 41… The badge processor 31 is further linked to an IR receiver 37 for receiving the beacon messages of the IR beacons 12 (shown in FIG. 1).” See ¶ 0088. Boate teaches, “[t]he badge transceiver 33 is controlled by the badge processor 31 via the badge bus 32 to receive and transmit data over the RF channel, under software controlled communication parameters (frequency, modulation, baud rate, etc.). The badge transceiver 33 listens to nearby base-stations 50” See ¶ 0093.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Campisi-Morgan and have a receiver in the badge in order to accurately determine the location of the badge in order to verify that the badge is in the secure location prior to authorizing access to the secure data and dynamically checking the location of the badge based on inertial movement sensor; therefore, providing enhanced security to the system.

Consider claim 22, the wireless security device of claim 21, further configured to send, by the wireless transceiver, encrypted information to the security control unit based on a location of the wireless security device, (Campisi teaches, “an encrypter 145 that provides a signal to a wireless transmitter 140, See Campisi ¶ 0048. Boate teaches, “the central unit estimates the badge location using the base-station message and decides on triggering an event within the facility based on the badge address and the estimated badge location” See Boate ¶ 0020. Boate teaches, “The badge is configured to act as an intelligent filter on the location information, by using the badge's ability to determine any movement from the previous location, to limit sending the badge message only upon movement” See ¶ 0054. Boate teaches “the central unit then estimates location of the badge 30 by determining which of the IR beacon IDs are received by the badge and which ones are not.” See ¶ 0084.)

Consider claim 23, the wireless security device of claim 22, wherein the location of the wireless security device is determined by at least one sensor node, i.e. IR or RF beacon, Boate teaches, “the monitoring system 100 has a number of stand-alone radio frequency (RF) beacons 11 and infrared (IR) beacons 12” See ¶ 0070. “The RF beacons 11 and the IR beacons 12 periodically broadcast, over a wireless medium 21, beacon messages carrying the respective beacon IDs. Any nearby badge 30 then picks up the IR and RF beacon messages from the wireless medium 21, measures the received signal strength intensity (RSSI) of picked up RF beacon message and compiles a beacon data table of the RF beacon IDs and the corresponding RSSI values of RF beacons, and any change in IR beacons, i.e. acquiring a new IR beacon, or losing a current IR beacon. Upon being polled by the nearest base-station 50, such badge 30 then transmits a badge message” See ¶ 0073. Boate teaches, “The central unit 70 then uses the received base-station message and the known location of the RF beacons 11 and the IR beacons 12, stored in a database therein, in obtaining an estimation of the badge location 30 within the area covered by the monitoring system 100.” See ¶ 0074.

Consider claim 24, the wireless security device of claim 21, wherein the at least one user interface includes at least one of an output device (125), a biometric scanner (120), and an input device (130), Campisi teaches, “the LSI processor 110 receives input from the biometric sensor 120 and sends a signal, upon authentication of a user” See ¶ 0048. Campisi teaches, “the card may have audio 125, a visual indicator 135, and/or a keypad 130.” See ¶ 0054.

Consider claim 26, the wireless security device of claim 21, wherein the memory device is further for storing encryption data for secure communication with the security control unit, Campisi teaches, “[t]he encrypted RF signal using MIFARE is either 26 bits or 32 bits, as selected by the manufacturer. These embodiments preferably use the Philips MIFARE S50 module having an EEPROM memory.” See ¶ 0078. Campisi teaches, “[t]he data is preferably encrypted before being transmitted wirelessly. In the embodiment of FIG. 6, the processor is the brain and the smart chip is used for MIFARE, as an interface, and provides dynamic memory.” See ¶ 0079 and claim 9.

Consider claim 27, the wireless security device of claim 21, further configured to send, by the wireless transceiver, encrypted information to the security control unit based on a proximity of the wireless security device to a proximity sensor, Campisi teaches, “the combining of proximity and smart card contactless technologies using Wiegand format access control data. The combined HID MIFARE protocols operate at a frequency of 13.56 (or 15.76) MHz (i.e., MIFARE) and 125 (or 129) KHz Proximity (i.e., HID)… The MIFARE read range is 2.5 to 10 cm.” See ¶ 0078. Boate teaches, “In case information from two IR beacons 12 is reported establishing two respective symbolic locations; one in proximity to a `logged-in` workstation and another to a neighboring workstation, the neighboring workstation is then ignored for access purposes.” See ¶ 0127.

Consider claim 28, Campisi teaches, a security system (See Fig. 1) comprising: 
Campisi teaches, a security control unit (25); an input receiver (30) coupled to the security control unit (25), the input receiver for receiving wireless communication from a wireless security device, Campisi teaches, “[a]s shown in FIG. 1, a user 5 may place a finger on a sensor 15 and, upon authentication, cause a wireless signal from an on-card transmitter 20 to be received by a sensor 30 on an access control box 25.” See ¶ 0040; 

With respect to, “the wireless communication including biometric data received on and stored by the wireless security device,” Campisi teaches, “a transaction authentication card incorporating biometric verification technologies. The transaction authentication card, comprises a biometric sensor for sensing a biometric feature of a user; a memory; a processor and a keypad for enabling the user to selectively interface with the processor and memory. Wherein the transaction authentication card is enabled to retrieve stored biometric data from the card’s memory, the processor having a fingerprint matching algorithm for comparing a biometric feature of a user with the stored biometric data in the card. The transaction authentication card further includes a wireless transmitter for transmitting a wireless transaction protocol signal.” See Campisi ¶ 0006 and 0007. Campisi teaches, “processor 110 controls the circuitry and, preferably, encrypts all biometric data as well as any other sensitive data, such as personal identification numbers.” See ¶ 0041. Campisi teaches, “the LSI processor 110 receives input from the biometric sensor 120 and sends a signal, upon authentication of a user, to an encrypter 145 that provides a signal to a wireless transmitter 140… card may allow encryption keys to be changed regularly--perhaps through software control using a USB interface.” See ¶ 0048. Campisi teaches, “smart chip 350, a large-scale integration processor 360, a fingerprint sensor 320, an antenna 330, and an indicator LED 340. The data is preferably encrypted before being transmitted wirelessly.” See ¶ 0079. Therefore, there is Campisi clearly teaches a processor that can send, by the wireless transceiver, encrypted biometric data stored in the memory device. Nonetheless, Nonetheless, in an analogous art, Morgan teaches, “system for authorizing vehicle and passenger entry into a secure area while the vehicle is moving is disclosed. The vehicle passenger authorization system verifies the identity of the vehicle… Biometric technology is used to confirm the identity of the occupants of the vehicle.” Abstract. Morgan teaches, “fingerprints are read by a device within the vehicle. The transmission of the fingerprint data is accomplished using a number of standard radio and/or optical communications technologies.” Col. 2 lines 29-32.
Morgan teaches, “[a]s shown in FIG. 4, the biometrics transponder in the vehicle communicates wirelessly with a computer 402 locally to determine suitability of the driver-vehicle combination to pass through a checkpoint 420. Col. 8 lines 6-9.
Morgan teaches, “[t]he driver 450 approaches the checkpoint 419 and must enter biometrics information into transponder 430. This can be done by placing a finger on the transponder 452 fingerprint reader 454. Processor 432 collects the biometrics data and transmits it to computer 402 via a wireless link which includes transceiver 458, antenna 410, antenna 462 and transceiver 464. Computer 402 maintains a database of authorized personnel and compares the received biometrics data with its records to determine if the driver 450's biometrics data matches a record in computer 402 and the vehicle is also recognized as having a valid ID, the GREEN signal light 406 is illuminated informing the driver 450 to proceed. If either the vehicle or the driver cannot be matched by computer 402, RED signal light 404 is illuminated.” Col. 8 lines 25-40.
Morgan teaches, “[t]o further enhance resistance to compromise, the transponder can use encrypted processing of the biometrics data before transmitting the data wirelessly. The encryption key for the processing can be provided by computer 402 via the wireless link in real time.” Col. 8 lines 61-65.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Campisi and have a transponder that can capture via fingerprint sensor or pre store user’s biometric data in the transponder’s memory and “use encrypted processing of the biometrics data before transmitting the data wirelessly” … “to computer 402 via a wireless link … Computer 402 maintains a database of authorized personnel and compares the received biometrics data with its records to determine if the driver 450's biometrics data matches a record in computer 402 and the vehicle is also recognized as having a valid ID, the GREEN signal light 406 is illuminated informing the driver 450 to proceed.” Therefore, providing secure access to the secure location while keeping user’s encrypted biometric data secure as anticipated by Morgan. 


Campisi teaches, a secure location (See door 35), the secure location comprising an access control mechanism (i.e. mechanical lock) that is controlled by the security control unit (25), “It is further contemplated that the present invention may be employed with mechanical systems, such as individual mechanical locks…. Upon receipt of the signal by the receiver on the combination lock, the mechanical lock is released and the user may open the lock.” See ¶ 0049. Nonetheless, in an analogous art, Boate teaches, “providing a door access function with the use of a door IR beacon 12 having a relatively wide radiation envelope, but with relatively short range. This allows any badge 30 approaching from any direction to see the door IR beacon 12… Once, the central unit 70 has authenticated the badge 30 and granted access, the central unit 70 sends a command to a door control system (as part of a security infrastructure) to allow the granted access. Alternatively, a door controller badge 30 having an actuator is used for controlling the door (e.g. opening, closing, locking, etc.) and for receiving a ‘door-open’ command from the neighboring base-station directly over the RF network 20. The door-access badge 30 then checks the command for authenticity and freshness before activating a door opening mechanism.” See ¶ 0135.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Campisi and providing a door access function with the use of a door IR beacon 12 having a relatively wide radiation envelope, but with relatively short range. This allows any badge 30 approaching from any direction to see the door IR beacon 12… Once, the central unit 70 has authenticated the badge 30 and granted access, the central unit 70 sends a command to a door control system (as part of a security infrastructure) to allow the granted access; therefore, providing enhanced security to the system.

Consider claim 29, the security system of claim 28, further comprising at least one sensor node, the at least one sensor node for calculating a distance of the wireless security device from the at least one sensor node, Boate teaches, “[t]he central unit 70 then uses the received base-station message and the known location of the RF beacons 11 and the IR beacons 12, stored in a database therein, in obtaining an estimation of the badge location 30 within the area covered by the monitoring system 100.” See ¶ 0074. Examiner takes Official notice that calculating a distance between wireless security device from sensor node using the signal strength, i.e. RSSI information is well-known in the prior art. 

Consider claim 30, the security system of claim 28, further comprising a plurality of sensor nodes, (i.e. IR or RF beacons) the plurality of sensor nodes for determining a location of the wireless security device, Boate teaches, “the monitoring system 100 has a number of stand-alone radio frequency (RF) beacons 11 and infrared (IR) beacons 12” See ¶ 0070. Boate teaches, “[t]he RF beacons 11 and the IR beacons 12 periodically broadcast, over a wireless medium 21, beacon messages carrying the respective beacon IDs. Any nearby badge 30 then picks up the IR and RF beacon messages from the wireless medium 21, measures the received signal strength intensity (RSSI) of picked up RF beacon message and compiles a beacon data table of the RF beacon IDs and the corresponding RSSI values of RF beacons, and any change in IR beacons, i.e. acquiring a new IR beacon, or losing a current IR beacon. Upon being polled by the nearest base-station 50, such badge 30 then transmits a badge message” See ¶ 0073. Boate teaches, “[t]he central unit 70 then uses the received base-station message and the known location of the RF beacons 11 and the IR beacons 12, stored in a database therein, in obtaining an estimation of the badge location 30 within the area covered by the monitoring system 100.” See ¶ 0074.

Consider claim 31, the security system of claim 28, further comprising a proximity sensor, the proximity sensor for detecting a proximity of the wireless security device to the proximity sensor, Campisi teaches, “the combining of proximity and smart card contactless technologies using Wiegand format access control data. The combined HID MIFARE protocols operate at a frequency of 13.56 (or 15.76) MHz (i.e., MIFARE) and 125 (or 129) KHz Proximity (i.e., HID)… The MIFARE read range is 2.5 to 10 cm.” See ¶ 0078. Boate teaches, “[i]n case information from two IR beacons 12 is reported establishing two respective symbolic locations; one in proximity to a `logged-in` workstation and another to a neighboring workstation, the neighboring workstation is then ignored for access purposes.” See ¶ 0127.

Consider claim 32, the security system of claim 28 wherein the secure location is a physical location (35), the physical location including an entrance and the access control mechanism to control physical access to the physical location, See Campisi Fig. 1. Campisi teaches, “[a]s shown in FIG. 1, a user 5 may place a finger on a sensor 15 and, upon authentication, cause a wireless signal from an on-card transmitter 20 to be received by a sensor 30 on an access control box 25.” See ¶ 0040

Consider claim 33, the security system of claim 28, wherein the secure location is a computing device, Campisi teaches, “The card may be a proximity card or an access card for access control to buildings (ingress/egress control), financial transactions, security transactions, government control, airline security, passport ID, drivers' license/driver authentication, toll road payment and automated teller machine transactions.” See ¶ 0040. “Access may be accomplished by placing the transaction authentication card within several inches of an HID plate. Likewise, when the device is used with a desktop input device for terminal or computer access” See ¶ 0084. “A token from the transaction authentication card is accepted by the personal computer software and the personal computer acknowledges a user logon 1065.” See ¶ 0087.

Consider claim 34, the security system of claim 28, wherein the secure location is a network, the network accessed by the access control mechanism in operative communication with the security control unit, Boate teaches, “[p]roviding a ‘role-based access’ function, wherein each user of the monitoring system 100 is given a certain set of roles associated with privileges to gain permissions for certain actions, such as ‘open a door,’ ‘raise a parking gate,’ or ‘login to a networked workstation.’ The badge messages sent to the central unit 70 are treated as access events, to elicit respective responses defined by associations in the central unit database.” See ¶ 0138. Boate teaches, “[p]roviding a workstation access function controlled by a workstation IR beacon 12 having an IR radiation cone in front a computer workstation. See ¶ 0137. Boate teaches, “information from two IR beacons 12 is reported establishing two respective symbolic locations; one in proximity to a ‘logged-in’ workstation and another to a neighboring workstation” See ¶ 0127.

Consider claim 35, the security system of claim 28, wherein the security control unit (70) is located in a physically separate location from the secure location (11, 12), Boate teaches, “the central unit 70 is remotely located from the network managers 60, then a communication link is established using a data network 10, such as a standard wired or wireless IP LAN and/or WAN, to connect the base-stations 50, network managers 60 and the central unit 70.” See ¶ 0072, Figs. 1 and 4. Boate teaches, “the central unit 70 decides on triggering an event within the facility covered by the monitoring system 100 such as taking no action, allowing a secured access to a specific area within the covered facility, data transfer, paging, voice and data messaging, authentication, providing infant security, delivering local navigational guidance, etc.” See ¶ 0074.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campisi (US 2009/0201128 A1), , in view of Morgan (US 6,958,676 B1), in view of Boate (US 2006/0290519 A1), and further in view of Faro (US 2007/0188303 A1).
Consider claim 25, the wireless security device of claim 21, wherein the memory device (115) is further for storing a profile, the user profile including biometric information, Campisi teaches, “a transaction authentication card incorporating biometric verification technologies. The transaction authentication card, comprises … a memory; a processor and a keypad for enabling the user to selectively interface with the processor and memory. Wherein the transaction authentication card is enabled to retrieve stored biometric data from the card’s memory, the processor having a fingerprint matching algorithm for comparing a biometric feature of a user with the stored biometric data in the card.” See Campisi ¶ 0006 and 0007).
	With respect to, “wherein the memory device is for storing a plurality of user profiles” in an analogous art, Faro teaches, “[t]he remote controller may include a user device (e.g., computer, personal data assistant ("PDA"), phone, handheld computer, radio frequency identification device ("RFID"), etc.), network device (e.g., network node, network controller, a server, etc.) that stores one or more security profiles containing user access data for one or more authorized users, one or more trigger event/action protocols, other access activity information or a combination thereof.” See ¶ 0012. “FIG. 16, a block diagram of a unit controller 1600 within a modular storage unit 1502-1512 in accordance with one embodiment of the present invention is shown. The unit controller 1600 includes an apparatus that controls access to the modular storage unit 1502-1512 having one or more lockable compartments and at least one locking/unlocking apparatus 1602 (e.g., self locking gear driven bolt assembly)… the unit controller 1600 may include an optional wireless interface 1610 that is communicably coupled to the controller 1604. The wireless interface 1610 receives an unlock message or other messages from PDA, phone or handheld computer 1612. The PDA, phone or handheld computer 1612 runs security access software, application or driver 1614 that determines whether or not to send the message to the controller 1614 via wireless interface 1610. A data storage device connected to the PDA, phone or handheld computer 1612 stores one or more security profiles containing user access data for one or more authorized users.” See ¶ 0093
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Campisi-Morgan-Boate and providing a PDA that has a memory to store “one or more security profiles containing user access data for one or more authorized users” as suggested by Faro; therefore, PDA can be issued to multiple users and the users can selectively use their biometric data to access the secured access.

Conclusion

(US 2011/0185178 A1) Gotthardt teaches, “a communication method of an electronic health insurance card (122) with a reading device. A communication link is established between the electronic health insurance card (122) and the reading device (110), said communication link being a near-field link.” Abstract. Gotthardt teaches, “a fingerprint, the latter is digitized after the scan, encrypted as described above and transmitted to the RFID chip card for verification. However, as also described above, the biometric data to be transmitted are preferably reduced in this case since the memory and processor capacity of an RFID chip card is typically limited.” See ¶ 0054.

(US 2010/0042835 A1) Lee teaches, “system has a terminal device (110) for transmitting an authorization request on a network (120). A user biometric device (UBD) (130) is connected to the network including a radio frequency identification (RFID) scanner for receiving the authorization request from a request arbitrating server (RAS) (180). A decrypting unit decrypts the request from the RAS. A standard display (112) displays the request to a user in response to decryption of the request. An RFID chip (142) transmits the encrypted biometric data and response to the network for the RAS.” Abstract.

(US 2005/0218215 A1) Lauden teaches, “biometric identification system that includes one or more identification devices or cards. Each identification card includes a radio frequency identification (RFID) element storing a first set of biometric information. A communication device operates to send and receive radio frequency signals to read the first set of biometric information from the identification device when they are proximal to each other but without insertion or physical contact.” Abstract.

(US 2007/0092114 A1) Ritter teaches, “mobile device 1 and with which he proceeds to order and/or which takes over the encryption of the biometric data or also of other transmitted data” See ¶ 0034. “The biometric reference parameter stored in the mobile station is transmitted over a contactless interface at close range (Bluetooth, IrDA, ZigBee, NFC (RFID), etc.) from the mobile station to a comparison module 11 connected with the biometric sensor.”  See ¶ 0050.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683